Claim Interpretation – 35 USC § 112(f)
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word 
Integration Circuit Configured to Integrate A Driving Current Of The Pixel Circuit
To Obtain An Output Voltage
(Applies to Claims 1, 3-4, 6, 9, 13 and 151)

For the limitations integration circuit configured to integrate a driving current of the pixel circuit to obtain an output voltage the identified means in applicant’s specification is: (i) an operational amplifier, a capacitor and three switches; or (ii) an operational amplifier, a capacitor, five switches and a reference current source; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 3, reference labels Reference Current Source, Vref2, C3, SW1, SW2, SW3, SW4, SW5; para [0061], [0067]-[0069]).
Comparison Circuit Configured to Receive The Output Voltage And Compare The Output Voltage With A First Reference Voltage, And Output A First Logic Control Signal When The Output Voltage And The First Reference Voltage Satisfy A First Relationship; Further Configured To Compare a Driving Voltage Applied To A Light-Emitting Element in The Pixel Circuit With A Third Reference Voltage, Output A Second Logic Control Signal When A Comparison Result Satisfies A Second Relationship, And Output A Third Logic Control Signal When The Comparison Result Satisfies A Third Relationship
(Applies to Claims 1-2, 4-6, 9, 13-14 and 172)

For the limitations comparison circuit configured to receive the output voltage and compare the output voltage with a first reference voltage, and output a first logic control signal when the output voltage and the first reference voltage satisfy a first relationship; further configured to compare a driving voltage applied to a light-emitting element in the pixel circuit with a third reference voltage, output a second logic control signal when a comparison result satisfies a second relationship, and output a third logic control signal when the comparison result satisfies a third relationship the identified means in applicant’s specification is a comparator; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 3, reference label Com; para [0064]).
Timing Circuit Configured to Start Timing When A Start Signal Is Received, 
And Stop Timing When The First Logic Control Signal Is Received, 
Thereby Obtaining A First Working Duration; Further Configured To Start Timing After Receiving The Second Logic Control Signal, And Stop Timing After Receiving The Third Logic Control Signal, Thereby Obtaining A Second Working Duration
(Applies to Claims 1-3, 5-6, 9, 13-15 and 173)

For the limitations timing circuit configured to start timing when a start signal is received, and stop timing when the first logic control signal is received, thereby obtaining a first working duration; further configured to start timing after receiving the second logic control signal, and stop timing after receiving the third logic control signal, thereby obtaining a second working duration the identified means in applicant’s specification is a timer or counter; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 3, reference label Counter; para [0065]).
Allowed Claims
4.	Claims 1-6 and 9-18 are allowed.
Reasons for Allowance
5.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Independent claim 1 identifies the distinct features: “wherein: the comparison circuit(FIG. 3: Com) is further configured to compare a driving voltage applied to a light-emitting element in the pixel circuit(Figs. 3 and 11: Pixel Circuit, 804) with a third reference voltage(Figs. 3 and 11: Vref3, 804), output a second logic control signal when a comparison result satisfies a second relationship(Fig. 11: 804), and output a third logic control signal when the comparison result satisfies a third relationship(Fig. 11: 804); the timing circuit is further configured to start timing after receiving the second logic control signal(Fig. 11: 805), and stop timing after receiving the third logic control signal(Fig. 11: 805), thereby obtaining a second working duration(Fig. 11: 805); and the processor is further configured to perform aging compensation on the pixel circuit when an accumulated duration of a plurality of consecutive second working durations reaches a preset duration(Fig. 11: 806)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0061328 A1 to Kishi et al. (“Kishi”) and U.S. Patent Pub. No. 2020/0175923 A1 to Kim et al. (“Kim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	More specifically as to claim 1, Kishi discloses a pixel compensation circuit(14-16)(Figs. 1, 8; ¶¶0056, 0060-0062, 0067, 0128), comprising:
	an integration circuit(30a)(Fig. 8: 31a, 32a; ¶¶0064, 0077, 0128), a comparison circuit(42)(Fig. 8; ¶¶0066, 0128), a timing circuit(43)(Fig. 8; ¶¶0066, 0128), and a processor(42)(Fig. 8; ¶¶0065, 0128), wherein:
		a terminal(negative input terminal of 31a)(Fig. 8; ¶¶0077, 0128) of the integration circuit(30a)(Fig. 8: 31a, 32a; ¶¶0064, 0077, 0128) is coupled to a pixel circuit(20)(Figs. 1-2, 8; ¶¶0062, 0128), and another terminal(output terminal of 31a)(Fig. 8; ¶¶0077, 0128) of the integration circuit(30a)(Fig. 8: 31a, 32a; ¶¶0064, 0077, 0128) is coupled to a first node(node directly connecting the output terminal of 42 and the input terminal of 43)(Fig. 8; ¶¶0065, 0128), and the integration circuit(30a)(Fig. 8: 31a, 32a; ¶¶0064, 0077, 0128) is configured to integrate a driving current of the pixel circuit(20)(Figs. 1-2, 8; ¶¶0062, 0077, 0128) to obtain an output voltage(Vx)(Fig. 8: 32a; ¶¶0077, especially – [t]he voltage of the second terminal of the capacitor 32 at the end of the period t4 is determined by an amount of the current flowing through the pixel circuit 20”, 0080, 0128);
		a terminal(output terminal of 42)(Fig. 8; ¶¶0066, 0128) of the comparison circuit(42)(Fig. 8; ¶¶0066, 0128 – output terminal of comparison circuit {Fig. 8: 42’s output terminal} is connected to the first node {node directly connecting the output terminal of 42 and the input terminal of 43}) is connected to the first node(node directly connecting the output terminal of 42 and the input terminal of 43)(Fig. 8; ¶¶0065, 0128), and another terminal(input terminal of 42)(Fig. 8; ¶¶0066, 0128) of the comparison circuit(42)(Fig. 8; ¶¶0066, 0128) is coupled to the timing circuit(43)(Fig. 8; ¶¶0066, 0128), and the comparison circuit(42)(Fig. 8; ¶¶0066, 0128) is configured to receive the output voltage(Vx)(Fig. 8: 32a; ¶¶0077, especially – [t]he voltage of the second terminal of the capacitor 32 at the end of the period t4 is determined by an amount of the current flowing through the pixel circuit 20”, 0080, 0128) and compare the output voltage(Vx) with a first reference voltage(Vcomp)(Fig. 8; ¶¶0080, 0128), and output a first logic control signal(Cres at a low level)(Fig. 8; ¶¶0065, 0128) when the output voltage(Vx) and the first reference voltage(Vcomp) satisfy a first relationship(Vx≤Vcomp)(Fig. 8; ¶¶0065, 0128);
		the timing circuit(43)(Fig. 8; ¶¶0066, 0128) is coupled to the processor(42)(Fig. 8; ¶¶0065, 0128), and is configured to stop timing when the first logic control signal is received(Cres at a low level)(Fig. 8: 43; ¶¶0065, 0128), thereby obtaining a first working duration (¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel circuit 20 by measuring time until the voltage of the second terminal of the capacitor 32 reaches the comparison target voltage Vcomp”, 0128); and
		the processor(42)(Fig. 8; ¶¶0065, 0128) is configured to obtain the first working duration (Fig. 8: 42; ¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel circuit 20 by measuring time until the voltage of the second terminal of the capacitor 32 reaches the comparison target voltage Vcomp”, 0128), obtain a target driving current (Fig. 8: 42; ¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel circuit 20 by measuring time until the voltage of the second terminal of the capacitor 32 reaches the comparison target voltage Vcomp”, 0128) of the pixel circuit(20)(Figs. 1-2, 8; ¶¶0062, 0128) corresponding to the first working duration (Fig. 8: 42; ¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel circuit 20 by measuring time until the voltage of the second terminal of the capacitor 32 reaches the comparison target voltage Vcomp”, 0128) according to a correspondence between working durations and pixel driving currents (¶¶0066-0067, 0128), and obtain a compensation parameter according to the target driving current (¶¶0066-0067, 0128).
	Kishi does not expressly disclose the timing circuit is coupled to a start signal input terminal, and is configured to start timing when a start signal is received;
	wherein: the comparison circuit is further configured to compare a driving voltage applied to a light-emitting element in the pixel circuit with a third reference voltage, output a second logic control signal when a comparison result satisfies a second relationship, and output a third logic control signal when the comparison result satisfies a third relationship; the timing circuit is further configured to start timing after receiving the second logic control signal, and stop timing after receiving the third logic control signal, thereby obtaining a second working duration; and the processor is further configured to perform aging compensation on the pixel circuit when an accumulated duration of a plurality of consecutive second working durations reaches a preset duration.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	Kim discloses the timing circuit(225)(FIGs. 9, 13; ¶¶0109, 0120) is coupled to a start signal(count clock) input terminal(Selector)(FIG. 9, 13: CCLK, 225; ¶¶0109, 0120), and is configured to start timing when a start signal(count clock) is received (FIGs. 9, 13: 225; ¶¶0109, especially – “[t]he counter CNT 223 starts a count operation at the first point of time based on an input count clock”, 0120).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kishi with Kim to provide a pixel compensation circuit that saves power and accurately counts time (i.e., by beginning counting only when desired).  Below is an edited portion of Kishi’s Fig. 8 depicting the combined teachings.

    PNG
    media_image7.png
    1209
    1461
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    721
    1165
    media_image8.png
    Greyscale

   	Kishi modified by Kim does not teach wherein: the comparison circuit is further configured to compare a driving voltage applied to a light-emitting element in the pixel circuit with a third reference voltage, output a second logic control signal when a comparison result satisfies a second relationship, and output a third logic control signal when the comparison result satisfies a third relationship; the timing circuit is further configured to start timing after receiving the second logic control signal, and stop timing after receiving the third logic control signal, thereby obtaining a second working duration; and the processor is further configured to perform aging compensation on the pixel circuit when an accumulated duration of a plurality of consecutive second working durations reaches a preset duration, with all other limitations as claimed.

Independent claim 9 identifies the distinct features: “wherein: the comparison circuit(FIG. 3: Com) is further configured to compare a driving voltage applied to a light-emitting element in the pixel circuit(Figs. 3 and 11: Pixel Circuit, 804) with a third reference voltage(Figs. 3 and 11: Vref3, 804), output a second logic control signal when a comparison result satisfies a second relationship(Fig. 11: 804), and output a third logic control signal when the comparison result satisfies a third relationship(Fig. 11: 804); the timing circuit is further configured to start timing after receiving the second logic control signal(Fig. 11: 805), and stop timing after receiving the third logic control signal(Fig. 11: 805), thereby obtaining a second working duration(Fig. 11: 805); and the processor is further configured to perform aging compensation on the pixel circuit when an accumulated duration of a plurality of consecutive second working durations reaches a preset duration(Fig. 11: 806)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0061328 A1 to Kishi et al. (“Kishi”) and U.S. Patent Pub. No. 2020/0175923 A1 to Kim et al. (“Kim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 9, Kishi discloses a driving method of a pixel compensation circuit(14-16)(Figs. 1, 8; ¶¶0056-0057, 0060-0062, 0067, 0086-0087, 0128) applied to the pixel compensation circuit(14-16)(Figs. 1, 8; ¶¶0056, 0060-0062, 0067, 0128), comprising:
	providing the pixel compensation circuit(14-16)(Figs. 1, 8; ¶¶0056, 0060-0062, 0067, 0128), the pixel compensation circuit(14-16)(Figs. 1, 8; ¶¶0056, 0060-0062, 0067, 0128) comprising an integration circuit(30a)(Fig. 8: 31a, 32a; ¶¶0064, 0077, 0128), a comparison circuit(42)(Fig. 8; ¶¶0066, 0128), a timing circuit(43)(Fig. , and a processor(42)(Fig. 2; ¶¶0065, 0128), wherein:
		a terminal(negative input terminal of 31)(Fig. 2; ¶0077) of the integration circuit(30a)(Fig. 8: 31a, 32a; ¶¶0064, 0077, 0128)  is coupled to a pixel circuit(20)(Figs. 1-2 and 8; ¶¶0062, 0128), and another terminal(output terminal of 31a)(Fig. 8; ¶¶0077, 0128) of the integration circuit(30a)(Fig. 8: 31a, 32a; ¶¶0064, 0077, 0128) is coupled to a first node(node directly connecting the output terminal of 42 and the input terminal of 43)(Fig. 8; ¶¶0065, 0128), and the integration circuit(30a)(Fig. 8: 31a, 32a; ¶¶0064, 0077, 0128) is configured to integrate a driving current of the pixel circuit(20)(Figs. 1-2, 8; ¶¶0062, 0077, 0128) to obtain an output voltage(Vx)(Fig. 2: 32; ¶¶0077, especially – [t]he voltage of the second terminal of the capacitor 32 at the end of the period t4 is determined by an amount of the current flowing through the pixel circuit 20”, 0080, 0128);
		a terminal(output terminal of 42)(Fig. 2; ¶0066) of the comparison circuit(42)(Fig. 8; ¶¶0066, 0128 – output terminal of comparison circuit {Fig. 8: 42’s output terminal} is connected to the first node {node directly connecting the output terminal of 42 and the input terminal of 43}) is connected to the first node(node directly connecting the output terminal of 42 and the input terminal of 43)( Fig. 8; ¶¶0065, 0128), and another terminal(input terminal of 42)(Fig. 8; ¶¶0066, 0128) of the comparison circuit(42)(Fig. 8; ¶¶0066, 0128) is coupled to the timing circuit(43)(Fig. 8; ¶¶0066, 0128), and the comparison circuit(42)(Fig. 8; ¶¶0066, 0128) is configured to receive the output voltage(Vx)( Fig. 8: 32a; ¶¶0077, especially – [t]he voltage of the second terminal of the capacitor 32 at the end of the period t4 is determined by an amount of the current flowing through the pixel circuit 20”, 0080,  and compare the output voltage(Vx) with a first reference voltage(Vcomp)(Fig. 8; ¶¶0080, 0128), and output a first logic control signal(Cres at a low level)(Fig. 8; ¶¶0065, 0128) when the output voltage(Vx) and the first reference voltage(Vcomp) satisfy a first relationship(Vx≤Vcomp)(Fig. 8; ¶¶0065, 0128);
		the timing circuit(43)(Fig. 8; ¶¶0066, 0128) is coupled to the processor(42)(Fig. 8; ¶¶0065, 0128), and is configured to stop timing when the first logic control signal is received(Cres at a low level)(Fig. 8: 43; ¶¶0065, 0128), thereby obtaining a first working duration (¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel circuit 20 by measuring time until the voltage of the second terminal of the capacitor 32 reaches the comparison target voltage Vcomp”, 0128); and
		the processor(42)(Fig. 8; ¶¶0065, 0128) is configured to obtain the first working duration (Fig. 8: 42; ¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel circuit 20 by measuring time until the voltage of the second terminal of the capacitor 32 reaches the comparison target voltage Vcomp”, 0128), obtain a target driving current (Fig. 8: 42; ¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel circuit 20 by measuring time until the voltage of the second terminal of the capacitor 32 reaches the comparison target voltage Vcomp”, 0128) of the pixel circuit(20)(Figs. 1-2, 8; ¶¶0062, 0128) corresponding to the first working duration (Fig. 8: 42; ¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel circuit 20 by measuring time until the according to a correspondence between working durations and pixel driving currents (¶¶0066-0067, 0128), and obtain a compensation parameter according to the target driving current (¶¶0066-0067, 0128);
	obtaining the driving current of the pixel circuit(20)(Figs. 1-2, 8; ¶¶0062, 0077, 0128); and 
integrating the driving current to obtain the output voltage(Vx)(Fig. 8: 32a; ¶¶0077, especially – “the operational amplifier 31 and the capacitor 32 function as an integration amplifier.  The voltage of the second terminal of the capacitor 32 at the end of the period t4 is determined by an amount of the current flowing through the pixel circuit 20”, 0080, 0128), comparing the output voltage(Vx) with the first reference voltage(Vcomp)(Fig. 8; ¶¶0080, 0128), and outputting the first logic control signal(Cres at a low level)(Fig. 8; ¶¶0065, 0128) when the output voltage(Vx) and the first reference voltage(Vcomp) satisfy the first relationship(Vx≤Vcomp)(Fig. 8; ¶¶0065, 0128);
	stop timing when the first logic control signal is obtained(Cres at a low level)(Fig. 8: 43; ¶¶0065, 0128), thereby obtaining the first working duration (¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel circuit 20 by measuring time until the voltage of the second terminal of the capacitor 32 reaches the comparison target voltage Vcomp”, 0128); and
	obtaining the target driving current (Fig. 8: 42; ¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel of the pixel circuit(20)(Figs. 1-2, 8; ¶¶0062, 0128) corresponding to the first working duration (Fig. 8: 42; ¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel circuit 20 by measuring time until the voltage of the second terminal of the capacitor 32 reaches the comparison target voltage Vcomp”, 0128) according the correspondence between working durations and pixel driving currents (¶¶0066-0067, 0128), and obtaining the compensation parameter according to the target driving current (¶¶0066-0067, 0128).
	Kishi does not expressly disclose the timing circuit is coupled to a start signal input terminal, and is configured to start timing when a start signal is received; wherein: the comparison circuit is further configured to compare a driving voltage applied to a light-emitting element in the pixel circuit with a third reference voltage, output a second logic control signal when a comparison result satisfies a second relationship, and output a third logic control signal when the comparison result satisfies a third relationship; the timing circuit is further configured to start timing after receiving the second logic control signal, and stop timing after receiving the third logic control signal, thereby obtaining a second working duration; and the processor is further configured to perform aging compensation on the pixel circuit when an accumulated duration of a plurality of consecutive second working durations reaches a preset duration; and starting timing based on the start signal.
	Kim discloses the timing circuit(225)(FIGs. 9, 13; ¶¶0109, 0120) is coupled to a start signal(count clock) input terminal(Selector)(FIG. 9, 13: CCLK, 225; ¶¶0109, 0120), and is configured to start timing when a start signal(count clock) is received (FIGs. 9, 13: 225; ¶¶0109, especially – “[t]he counter CNT 223 starts a count operation at the first point of time based on an input count clock”, 0120); and starting timing based on the start signal(count clock)(FIGs. 9, 13: 225; ¶¶0109, especially – “[t]he counter CNT 223 starts a count operation at the first point of time based on an input count clock”, 0120).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kishi with Kim to provide a driving method of a pixel compensation circuit that saves power and accurately counts time (i.e., by beginning counting only when desired).  
	Kishi modified by Kim does not teach wherein: the comparison circuit is further configured to compare a driving voltage applied to a light-emitting element in the pixel circuit with a third reference voltage, output a second logic control signal when a comparison result satisfies a second relationship, and output a third logic control signal when the comparison result satisfies a third relationship; the timing circuit is further configured to start timing after receiving the second logic control signal, and stop timing after receiving the third logic control signal, thereby obtaining a second working duration; and the processor is further configured to perform aging compensation on the pixel circuit when an accumulated duration of a plurality of consecutive second working durations reaches a preset duration, with all other limitations as claimed.
Independent claim 13 identifies the distinct features: “wherein: the comparison circuit(FIG. 3: Com) is further configured to compare a driving voltage applied to a light-emitting element in the pixel circuit(Figs. 3 and 11: Pixel Circuit, 804) with a third reference voltage(Figs. 3 and 11: Vref3, 804), output a second logic control signal when a comparison result satisfies a second relationship(Fig. 11: 804), and output a third logic control signal when the comparison result satisfies a third relationship(Fig. 11: 804); the timing circuit is further configured to start timing after receiving the second logic control signal(Fig. 11: 805), and stop timing after receiving the third logic control signal(Fig. 11: 805), thereby obtaining a second working duration(Fig. 11: 805); and the processor is further configured to perform aging compensation on the pixel circuit when an accumulated duration of a plurality of consecutive second working durations reaches a preset duration(Fig. 11: 806)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0061328 A1 to Kishi et al. (“Kishi”) and U.S. Patent Pub. No. 2020/0175923 A1 to Kim et al. (“Kim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 13, Kishi discloses a display device(10)(Fig. 1, 8; ¶¶0055, 0128), comprising:
	a pixel compensation circuit(14-16)(Figs. 1, 8; ¶¶0056, 0060-0062, 0067, 0128), the pixel compensation circuit(14-16)(Figs. 1, 8; ¶¶0056, 0060-0062, 0067, 0128) comprising an integration circuit(30a)(Fig. 8: 31a, 32a; ¶¶0064, 0077, 0128), a comparison circuit(42)(Fig. 8; ¶¶0066, 0128), a timing circuit(43)(Fig. 8; ¶¶0066, 0128), and a processor(42)(Fig. 8; ¶¶0065, 0128), wherein:
	a terminal(negative input terminal of 31)(Fig. 8; ¶¶0077, 0128) of the integration circuit(30a)(Fig. 8: 31a, 32a; ¶¶0064, 0077, 0128) is coupled to a pixel circuit(20)(Figs. 1-2, 8; ¶¶0062, 0128), and another terminal(output terminal of 31)(Fig. 8; ¶¶0077, 0128) of the integration circuit(30a)(Fig. 8: 31, 32; ¶¶0064, 0077, 0128) is coupled to a first node(node directly connecting the output terminal of 42 and the input terminal of 43)(Fig. 8; ¶¶0065, 0128), and the integration circuit(30a)(Fig. 8: 31a, 32a; ¶¶0064, 0077, 0128) is configured to integrate a driving current of the pixel circuit(20)(Figs. 1, 2, 8; ¶¶0062, 0077, 0128) to obtain an output voltage(Vx)(Fig. 8: 32; ¶¶0077, especially – [t]he voltage of the second terminal of the capacitor 32 at the end of the period t4 is determined by an amount of the current flowing through the pixel circuit 20”, 0080, 0128);
	a terminal(output terminal of 42)(Fig. 8; ¶¶0066, 0128) of the comparison circuit(42)(Fig. 8; ¶¶0066, 0128 – output terminal of comparison circuit {Fig. 8: 42’s output terminal} is connected to the first node {node directly connecting the output terminal of 42 and the input terminal of 43}) is connected to the first node(node directly connecting the output terminal of 42 and the input terminal of 43)(Fig. 8; ¶¶0065, 0128), and another terminal(input terminal of 42)(Fig. 8; ¶¶0066, 0128) of the comparison circuit(42)(Fig. 8; ¶¶0066, 0128) is coupled to the timing circuit(43)(Fig. 8; ¶¶0066, 0128), and the comparison circuit(42)(Fig. 8; ¶¶0066, 0128) is configured to receive the output voltage(Vx)(Fig. 8: 32; ¶¶0077, especially – [t]he voltage of the second terminal of the capacitor 32 at the end of the period t4 is determined by an amount of the current flowing through the pixel circuit 20”, 0080, 0128) and compare the output voltage(Vx)(Fig. 8; ¶¶0080, 0128) with a first reference voltage(Vcomp)(Fig. 8; ¶¶0080, 0128), and output a first logic control signal(Cres at a low level)(Fig. 8; ¶¶0065, 0128) when the output voltage(Vx)(Fig. 8; ¶¶0080, 0128) and the first reference voltage(Vcomp)(Fig. 8; ¶¶0080, 0128) satisfy a first relationship(Vx≤Vcomp)(Fig. 8; ¶¶0065, 0128);
	the timing circuit(43)(Fig. 8; ¶¶0066, 0128) is coupled to the processor(42)(Fig. 8; ¶¶0065, 0128), and is configured to stop timing when the first logic control signal is received(Cres at a low level)(Fig. 8: 43; ¶¶0065, 0128), thereby obtaining a first working duration (¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel circuit 20 by measuring time until the voltage of the second terminal of the capacitor 32 reaches the comparison target voltage Vcomp”, 0128); and
	the processor(42)(Fig. 8; ¶¶0065, 0128) is configured to obtain the first working duration(Fig. 8: 42; ¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel circuit 20 by measuring time until the voltage of the second terminal of the capacitor 32 reaches the comparison target voltage Vcomp”, 0128), obtain a target driving current (Fig. 8: 42; ¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel circuit 20 by measuring time until the voltage of the second terminal of the capacitor 32 reaches the comparison target voltage Vcomp”, 0128) of the pixel circuit(20)(Figs. 1-2, 8; ¶¶0062, 0128) corresponding to the first working duration (Fig. 8: 42; ¶¶0066 especially – “The voltage comparator 42 and the counter 43 measure the current flowing through the pixel circuit 20 by measuring time until the voltage of the second terminal of the capacitor 32 reaches the comparison target according to a correspondence between working durations and pixel driving currents (¶¶0066-0067, 0128), and obtain a compensation parameter according to the target driving current (¶¶0066-0067, 0128).
	Kishi does not expressly disclose the timing circuit is coupled to a start signal input terminal, and is configured to start timing when a start signal is received; wherein: the comparison circuit is further configured to compare a driving voltage applied to a light-emitting element in the pixel circuit with a third reference voltage, output a second logic control signal when a comparison result satisfies a second relationship, and output a third logic control signal when the comparison result satisfies a third relationship; the timing circuit is further configured to start timing after receiving the second logic control signal, and stop timing after receiving the third logic control signal, thereby obtaining a second working duration; and the processor is further configured to perform aging compensation on the pixel circuit when an accumulated duration of a plurality of consecutive second working durations reaches a preset duration.
	Kim discloses the timing circuit(225)(FIGs. 9, 13; ¶¶0109, 0120) is coupled to a start signal(count clock) input terminal(Selector)(FIG. 9, 13: CCLK, 225; ¶¶0109, 0120), and is configured to start timing when a start signal(count clock) is received (FIGs. 9, 13: 225; ¶¶0109, especially – “[t]he counter CNT 223 starts a count operation at the first point of time based on an input count clock”, 0120).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kishi with Kim to provide a 
Kishi modified by Kim does not teach wherein: the comparison circuit is further configured to compare a driving voltage applied to a light-emitting element in the pixel circuit with a third reference voltage, output a second logic control signal when a comparison result satisfies a second relationship, and output a third logic control signal when the comparison result satisfies a third relationship; the timing circuit is further configured to start timing after receiving the second logic control signal, and stop timing after receiving the third logic control signal, thereby obtaining a second working duration; and the processor is further configured to perform aging compensation on the pixel circuit when an accumulated duration of a plurality of consecutive second working durations reaches a preset duration, with all other limitations as claimed.
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It does apply to: (i) claims 2 and 5 because claim 2 recites sufficient structure to entirely perform the recited function, i.e., “an operational amplifier, a first capacitor, a first switch, a second switch, and a third switch” and claim 5 depends upon claim 2; (ii) claims 10-12 because claim 10 recites sufficient structure to entirely perform the recited function, i.e., “an operational amplifier, a first capacitor, a first switch, a second switch, and a third switch”, and claims 11-12 depend upon claim 10; and (iii) claims 14 and 17 because claim 14 recites sufficient structure to entirely perform the recited function, i.e., “an operational amplifier, a first capacitor, a first switch, a second switch, and a third switch” and claim 17 depends upon claim 14.
        
        2 It does not apply to claims 3 and 10-12 because claims 3, 10 and 15 each recite sufficient structure to entirely perform the recited function, i.e., “a comparator”, and claims 11-12 depend upon claim 10.
        
        3 It does not apply to claims 4, 10-12 and 16 because claims 4, 10 and 16 each recite sufficient structure to entirely perform the recited function, i.e. “a timer”, and claims 11-12 depend upon claim 10.